Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 1 of 17




     EXHIBIT C
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 2 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 3 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 4 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 5 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 6 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 7 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 8 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 9 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 10 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 11 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 12 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 13 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 14 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 15 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 16 of 17
Case 5:19-cv-00083 Document 1-3 Filed on 06/14/19 in TXSD Page 17 of 17
